Citation Nr: 0628180	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  05-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to January 23, 
2003, for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.  He is the recipient of the Purple Heart and 
the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at Boston, 
Massachusetts, in June 2006; a transcript of that hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  PTSD is manifested by nightmares, intrusive memories, 
distress, avoidance, numbing, detachment, anhedonia, 
insomnia, hypervigilance, hyperstartle response, depression, 
rage, distrust of others, flashbacks, irritability, fair 
judgment, agitated motor activity and affect, past suicidal 
thoughts, and some homicidal ideation.

3.  PTSD does not result in deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and an inability to establish and maintain 
effective relationships.

4.  In an unappealed rating decision issued in November 2001, 
the RO denied the veteran's claim of entitlement to service 
connection for PTSD.

5.  Following the final disallowance in November 2001, an 
application to reopen the veteran's claim of entitlement to 
service connection for PTSD was first received on January 31, 
2003.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

2.  The requirements for an effective date prior to January 
23, 2003, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran filed his application to reopen his claim of 
entitlement to service connection for PTSD in January 2003 
and the initial decision granting service connection for PTSD 
and assigning an initial 50 percent disability rating, 
effective January 23, 2003, was issued in August 2003.  
Thereafter, the veteran appealed with respect to the 
propriety of the assigned initial rating and the effective 
date for the grant of service connection for PTSD.  The Board 
notes that initial rating claims and effective date claims 
are generally considered to be "downstream" issues from the 
original grant of service connection.  VA's General Counsel 
issued an advisory opinion holding that separate notice of 
the VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  See VAOPGCPREC 8-2003.  As such, in June 
2003, prior to the initial August 2003 decision, the veteran 
was provided with notice of the VCAA and what evidence was 
necessary to substantiate his service connection claim.  
Additionally, March 2004, July 2004, October 2004, and June 
2006 letters further advised the veteran of the evidence 
necessary to substantiate his initial rating and effective 
date claims.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, the June 2003, 
March 2004, July 2004, October 2004, and June 2006 letters 
advised him of the evidence that VA would attempt to obtain 
and what evidence he was responsible for identifying or 
submitting to VA.  Moreover, while the June 2003 letter 
informed him of what evidence was needed to substantiate his 
service connection claim, the July 2004 and June 2006 letters 
advised veteran of the evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Pertinent to the fourth element, the 
March 2004, July 2004, and October 2004 letters advised the 
veteran that, if he had any evidence in his possession that 
pertained to his claims, to send it to VA.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the veteran.
  
All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, there is no prejudicial error to the veteran 
in deciding his claims.

With respect to VA's duty to assist, as relevant, VA 
treatment records, letters from the veteran's treating social 
worker at the Boston Vet Center and his treating VA 
psychiatrist at the Boston VA Medical Center, and July 2003 
and November 2004 VA examination reports were reviewed by 
both the RO and the Board in connection with adjudication of 
the veteran's claims.  He has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claims.  Moreover, the veteran 
was provided with VA examinations in July 2003 and November 
2004 in order to adjudicate his claims.  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to evaluate the veteran's claims without 
further examination.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

II.  Initial Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for service-connected PTSD.

The veteran is currently service-connected for PTSD with a 
current disability rating of 50 percent, effective January 
23, 2003, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  At his June 2006 Board hearing and in documents of 
record, the veteran contends that he is unemployable as a 
result of his PTSD symptomatology, namely his rage attacks.  
He also claims that he has depression, difficulty sleeping, 
and nightmares as a result of his PTSD.  Therefore, the 
veteran argues that he is entitled to an initial rating in 
excess of 50 percent as his PTSD symptomatology is more 
severe than such currently assigned evaluation.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  The use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

After careful review of all the evidence of record, including 
the evidence set forth below, the Board finds an initial 
evaluation in excess of 50 percent is not warranted because 
the veteran's PTSD symptoms do not more nearly approximate 
those required for a 70, or 100 percent rating than those 
required for a 50 percent rating for any applicable period of 
his claim.  

The evidence of record demonstrates that the veteran's PTSD 
is manifested by nightmares, intrusive memories, distress, 
avoidance, numbing, detachment, anhedonia, insomnia, 
hypervigilance, hyperstartle response, depression, rage, 
distrust of others, flashbacks, irritability, fair judgment, 
agitated motor activity and affect, past suicidal thoughts, 
and some homicidal ideation.

Specifically, a January 2003 VA treatment report indicates 
complaints of nightmares, intrusive memories, distress, 
avoidance, numbing, detachment, anhedonia, insomnia, 
hypervigilence, and hyperstartle response.  It was noted that 
the veteran was usually depressed with no suicidal ideation, 
mania, psychosis, obsessive-compulsive disorder, panic, or 
substance abuse.  The report also indicated that the veteran 
had held ten-plus jobs and either left them or was phased out 
or fired.  He struggled with assertion, allowing people to 
walk on him for fear he will explode.  The veteran's 18 year 
marriage was very unsatisfying.  He was currently a community 
organizer, but was not a people person, and was hoping for 
vocational rehabilitation and retraining.  Objectively, the 
veteran was a well developed and well nourished engaging man.  
He was open and cooperative.  There was no suicidal or 
homicidal ideation.  The veteran was articulate and had a 
fairly full affect.  The assessment was PTSD, depression, and 
attention-deficit disorder and the veteran was assigned a 
Global Assessment of Functioning (GAF) score of 55.  An April 
2003 treatment report indicates that the veteran had PTSD and 
depression with a GAF score of 50.

In a January 2003 letter, the veteran's treating social 
worker at the Boston Vet Center indicated that the veteran 
had PTSD symptoms of rage, intrusive thoughts, numbing, 
hypervigilance, and a sleep disorder.  The social worker 
noted that, since the veteran's return from Vietnam, he had 
been employed mostly as a community organizer.  She indicated 
that he had much difficulty holding steady employment due to 
his constant rage attacks.  The social worker reported that 
the veteran had been fired on numerous occasions due to his 
conflicts with colleagues and bosses.  She also noted that 
the veteran had few friends due to his major trust issues and 
had constant conflicts with his wife.  

In an April 2003 letter, the veteran's treating VA 
psychiatrist stated that the veteran had chronic and severe 
PTSD with associated depression.  The psychiatrist indicated 
that the veteran's PTSD symptoms included nightmares, 
intrusive memories, avoidance, numbing, detachment, 
anhedonia, insomnia, hypervigilance, and irritability.  The 
psychiatrist further reported that the veteran's work history 
was fairly dismal due to his temper as he suppressed anger 
for fear he'll explode and then does explode, resulting in 
frequent firings and job changes.  The psychiatrist noted 
that the veteran was in a long-term, but unsatisfying and 
distant marriage, and, as he trusted very few people, he had 
very few friends.  The psychiatrist reported that the 
veteran's GAF score was 50 to 55.

At his July 2003 VA examination, the veteran reported that he 
had several jobs and had difficulty with his temper.  He 
further indicated that he learned how to maintain and control 
his temper.  The veteran stated that he was fired and that he 
became extremely passive for fear of exploding.  He reported 
that he was presently employed, but expected to be laid off 
from his job because he was not bilingual.  The veteran had 
been married for 20 years, but had difficulty in his 
relationship with his wife.  On mental status examination, 
the veteran was initially somewhat aloof, but became warm and 
friendly as he began to dialogue with the examiner.  He was 
oriented to time, place, and person.  The veteran appeared to 
be of average intelligence.  His affect was that of a highly 
anxious, agitated individual who used numbing and avoidance 
as a coping mechanism.  The veteran was frequently working on 
cognitive structuring to contain and control his affective 
tones.  His motor activity was agitated and his judgment was 
fair.  There was no evidence of any major thought 
disturbance.  The veteran reported sleep disturbance, sleep 
apnea, numbness, rage, flashbacks, and hyperstartle response.  
He indicated that he had been suicidal in the past, but was 
not at the present time.  The veteran led a socially isolated 
life, but kept active by riding his motorcycle.  He reported 
that he was engaged in some athletic activities previously, 
but had not done so recently.  The veteran was diagnosed with 
PTSD with depressive features and assigned a GAF score of 55.

In a September 2004 letter the veteran's treating social 
worker at the Boston Vet Center indicated that the veteran 
continued to have the PTSD symptomatology that she had 
previously reported, but the Iraq War had triggered an 
increase in intrusive memories and nightmares.  Also, his 
hypervigilance and distrust of others had increased as a 
result of terrorism.  Since the social worker's last letter, 
the veteran had left his wife and was in the process of 
obtaining a divorce.  His wife was unable to tolerate his 
constant rage attacks.  The veteran had few friends and spent 
most of his time alone to avoid confrontation with others.  
He was extremely forgetful regarding events and names due to 
his severe numbing.  The veteran had not worked in a year and 
could not work with bosses or peers.

At his November 2004 VA examination, the veteran reported 
that his last employment was working at an agency in which he 
was in charge.  He indicated that he had to lay himself off 
because they were out of funds.  The veteran stated that he 
collected unemployment, but was not currently receiving 
unemployment.  He reported that he continued to pursue 
vocational objectives with VA.  It was noted that the veteran 
and his wife had broken up and his relationship with his sons 
was somewhat estranged.  The veteran indicated that he had 
difficulty with interpersonal relationships and rage.  He 
reported that he did not have the proper etiquette wherewith 
to transact and hold a particular job.  

Upon mental status examination, the veteran was cooperative 
and friendly.  He was dressed in a casual manner and spoke in 
a soft and articulate voice.  He appeared to be above average 
in intelligence.  He was oriented to time, place, and person.  
His memory function was within normal limits.  The veteran's 
affect was that of an individual who was both anxious and 
agitated.  He had difficulty managing emotional flooding 
related to his PTSD.  He did experience intense rage 
reactions.  The veteran's motor activity was somewhat 
agitated and restless.  His judgment was fair.  There was no 
evidence of any major thought disorder.  The veteran reported 
some sleep disturbance, nightmares, and flashbacks.  He 
denied any homicidal or suicidal ideation, although he did 
have intense rage reactions at a domestic worker who was 
interfering in his divorce.  The veteran had not had any 
interpersonal relationships.  The examiner diagnosed PTSD and 
assigned a GAF score of 53. 

In a December 2004 letter, the veteran's treating VA 
psychiatrist stated that the veteran's diagnosis remained 
PTSD, chronic and severe, and chronic depression.  He further 
reported that the veteran's occupational and social function 
remained highly impaired.  The veteran had been jobless for 
over one year and he was in the process of obtaining a 
divorce from his wife.  The psychiatrist indicated that the 
latter had triggered some homicidal ideation and the 
veteran's GAF score was 45 to 50.

As noted previously, a 70 percent rating is appropriate when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The Board finds that 
the evidence does not show such deficiencies in most areas.  
Pertinent to impaired impulse control, the Board notes that 
the veteran has repeatedly described having rage attacks.  
Also, with regard to suicidal ideation, the Board notes that, 
in July 2003, the veteran reported that he had been suicidal 
in the past, but was not at the present time.  Additionally, 
the remainder of the medical evidence, dated from January 
2003 through December 2004 fails to show the presence of any 
suicidal ideation.  There is also no evidence of obsessional 
rituals that interfere with routine activities and the 
veteran's speech has never been described as illogical, 
obscure, or irrelevant.  He has not been shown to have near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  
There is also no objective evidence of spatial disorientation 
or neglect of personal appearance and hygiene.  Furthermore, 
the evidence has not shown that the veteran has difficulty in 
adapting to stressful circumstances.  Moreover, pertinent to 
relationships, the Board notes that the veteran recently 
divorced from his wife; however, at his June 2006 Board 
hearing, the veteran reported that he does go out with 
friends.  He also stated that he was a member of a nonprofit 
organization and had a good relationship with his children.  
Additionally, the veteran indicated that he had a civil, 
albeit distant, relationship with his ex-wife.  As such, the 
evidence does not demonstrate that the veteran is unable to 
establish and maintain effective relationships.

Additionally, the Board notes that the veteran has been 
assigned GAF scores ranging from 45 to 55.  A GAF score 
between 41 and 50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score between 51and 60 indicates moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or 
coworkers).  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  As the veteran has predominantly been 
assigned a GAF score reflecting only moderate symptoms and 
the evidence of record, as detailed previously, supports such 
a score, the Board finds that the veteran is not entitled to 
an initial rating in excess of 50 percent for PTSD. 

The Board further emphasizes that the evidence of record does 
not support the conclusion that the veteran's PTSD is 
productive of total social or industrial impairment, 
warranting an evaluation of 100 percent.  The medical 
evidence does not show total social withdrawal, gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or own name.  Here the Board acknowledges 
that the veteran has contended that he is unable to work due 
to PTSD symptomatology, specifically alleging that he has 
rage attacks, and the evidence of record shows that he self-
reported an inconsistent work history as a result of PTSD 
symptomatology.  However, in July 2003, the veteran reported 
that he was presently employed, but expected to be laid off 
because he was not bilingual.  Also, in November 2004, the 
veteran reported that he had been self-employed, but had to 
stop working due to insufficient funds, and that he was 
interested in pursuing vocational rehabilitation and 
retraining.  Additionally, at his June 2006 Board hearing, 
the veteran indicated that he did little jobs and performed a 
lot of nonprofit work, to include developing software.  
Therefore, the Board finds that the veteran's PTSD 
symptomatology, to include his impaired impulse control, 
described as rage attacks, has not rendered him totally 
occupationally impaired.  As such, the veteran is not 
entitled to a 100 percent disability rating for his PTSD.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 50 percent for service-connected PTSD for any 
applicable period of his claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2005).  The Board finds no evidence 
that the veteran's service-connected PTSD presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2005).  
The objective medical evidence of record shows that 
manifestations of the veteran's service-connected PTSD do not 
result in a marked functional impairment in a way or to a 
degree other than that addressed by VA's Rating Schedule.  
The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

III.  Effective Date Claim

At his June 2006 Board hearing and in documents of record, 
the veteran contends that he is entitled to an effective date 
prior to January 23, 2003, for the grant of service 
connection for PTSD as he originally filed a claim for such 
disability in February 2001.  He alleges that the original 
claim was denied based on his failure to report to an 
examination, but he claims he never received notice of the 
scheduled examination.  Therefore, the veteran claims that he 
is entitled to an earlier effective date.

In a rating decision dated in November 2001, the RO denied 
service connection for PTSD.  As the veteran did not submit a 
timely notice of disagreement, such rating decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).  The Board notes that the 
veteran has alleged that he did not receive notice regarding 
an examination scheduled in connection with the development 
of his claim prior to the November 2001 decision.  Documents 
of record indicate, however, that the veteran himself 
cancelled his scheduled examination.  Additionally, after 
being provided notice of the adverse decision and his 
appellate rights in November 2001, no further communication 
was received from the veteran regarding a claim for service 
connection for PTSD until January 31, 2003, when VA received 
his application to reopen his claim of entitlement to service 
connection for PTSD.  In this regard, the Board notes that 
the veteran's handwritten application to reopen his claim of 
entitlement to service connection for PTSD was date stamped 
February 4, 2003; however, the RO construed a letter from the 
veteran's treating social worker at the Boston Vet Center, 
date stamped January 31, 2003, as his informal application to 
reopen his claim of entitlement to service connection for 
PTSD.  

Under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based 
on new and material evidence other than service department 
records received after the final disallowance is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  Under 38 C.F.R. § 3.400(r), the 
effective date based on a reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  

Based on the above-stated facts and regulations, the Board 
finds that the correct date for the grant of service 
connection for PTSD is January 31, 2003, the date the 
veteran's informal application to reopen his claim of 
entitlement to service connection for PTSD, via a letter from 
the veteran's treating social worker, was first received 
following the RO's final November 2001 denial.  See 38 C.F.R. 
§ 3.400(q)(1)(ii); (r).  The Board notes that the RO assigned 
an effective date of January 23, 2003, for the grant of 
service connection for PTSD as the RO had determined that 
such was the date VA treatment records showed a diagnosis of 
PTSD.  However, as the above-stated regulations make clear, 
the correct effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is later 
(emphasis added).  Therefore, the correct effective date is 
January 31, 2003, the date VA received the veteran's 
application to reopen his claim of entitlement to service 
connection for PTSD, rather than January 23, 2003, the date 
the RO determined that treatment records showed a diagnosis 
of PTSD.  However, the Board will not adjust the effective 
date to the detriment of the veteran.  Therefore, based on 
the foregoing, the Board finds that the veteran is not 
entitled to an effective date prior to January 23, 2003, for 
the grant of service connection for PTSD.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.

An effective date prior to January 23, 2003, for the grant of 
service connection for PTSD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


